COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  TEXAS DEPARTMENT OF                             §               No. 08-17-00047-CV
  TRANSPORTATION,
                                                  §                  Appeal from the
                        Appellant,
                                                  §                171st District Court
  v.
                                                  §             of El Paso County, Texas
  GENARO FLORES,
                                                  §              (TC# 2014-DCV1263)
                         Appellee.
                                              §
                                            ORDER

       The supplemental reporter’s record was due to be filed on October 28, 2017, with a
second final extension having been issued. The Court has granted four extensions to Anita
Garza, Official Court Reporter for the 171st District Court of El Paso County. As of this date, no
supplemental reporter’s record has been filed and Ms. Garza has not filed an extension request.

       Therefore, it is ORDERED that the trial court conduct a hearing in order to determine
whether appellant wishes to continue the appeal, and whether appellant has been deprived of a
supplemental reporter’s record.

        Further, the trial court shall forward its findings to the District Clerk of El Paso County,
Texas, on or before December 5, 2017. The District Clerk shall prepare and forward a
supplemental clerk’s record containing the trial court’s findings and forward the same to this
Court on or before December 15, 2017. Further, the trial court’s reporter shall prepare, certify,
and file the record of the trial court proceedings with this Court on or before December 15, 2017.

       IT IS SO ORDERED this 15th day of November, 2017.

                                                      PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.